Prospectus supplement No. 1 Filed Pursuant to Rule 424b(5) To prospectus dated May 24, 2013 Registration File No. 333-188663 Lucas Energy, Inc. Relating to the Primary Offering of: 2,950,000 shares of Common Stock Pursuant to this prospectus supplement and the accompanying prospectus, Lucas Energy, Inc. (the “Company”, “Lucas”, “Lucas Energy”, “we”, “us” and “our”) is offering 2,950,000 shares of common stock (the “Shares”).This prospectus supplement is being filed in connection with the transactions contemplated by that certain Securities Purchase Agreement datedSeptember 3, 2013, by and between the Company and the investors named therein (collectively, the “Investors”), whereby the Company will sell and the Investors will purchase 2,950,000 Shares at $1.17 per Share for an aggregate of $3,451,500(the "Offering").These sales, if any, will be made pursuant to the terms of a Securities Purchase Agreement, which is filed with the Securities and Exchange Commission as Exhibit 10.1 to our Current Report on Form 8-K filed on September 4, 2013. Our common stock is listed on the NYSE MKT under the symbol “LEI.”On September 5, 2013, the last reported sales price of our common stock was $1.31. The net proceeds from any sales under this prospectus supplement will be used as described under “Use of Proceeds.” The proceeds that we receive from sales of Shares will depend on the number of Shares actually sold. The aggregate market value of our outstanding common stock held by non-affiliates is approximately $31,101,649, based on 26,919,417 shares of outstanding common stock and approximately 6,723,541 shares held by affiliates, at a price of $1.54 per share, which was the last reported sale price of our common stock as quoted on the NYSE MKT on July 8, 2013.Pursuant to General Instruction I.B.6 of Form S-3, in no event will we sell our common stock in a public primary offering with a value exceeding more than one-third of our public float in any 12-month period so long as our public float remains below$75 million. We have offered and sold approximately $5,079,500 in securities pursuant to General Instruction I.B.6 of Form S-3 during the twelve calendar months prior to and including the date of this prospectus supplement (which total includes securities to be sold in this Offering and which totals $1,628,000 in securities when not including securities proposed to be sold in this Offering).For purposes of the calculations set forth in this paragraph, we have used the closing price of the Company’s common stock on July 8, 2013, which price was $1.54 per share. Euro Pacific Capital Inc. (the "Placement Agent") has agreed to act as the sole placement agent for us in placing the Shares offered by this prospectus supplement. The Placement Agent will be paid compensation as set forth below under "Plan of Distribution."The terms of the engagement of the Placement Agent are governed by that certain Placement Agency Agreement dated August 30, 2013, which is filed with the Securities and Exchange Commission as Exhibit 1.1 to our Current Report on Form 8-K filed on September 4, 2013. Investing in our securities involves a high degree of risk. Before deciding whether to invest in our securities, you should consider carefully the risks that we have described in this prospectus supplement under the caption “Risk Factors” starting on page S-11 of this prospectus supplement and under the caption “Risk Factors” in our most recently filed Annual Report on Form 10-K, as filed with the Securities and Exchange Commission, which is incorporated herein by reference in its entirety. Per Share Total* Public offering price per Share $ $ Placement Agent’s fee (2) $ $ Proceeds to us (before expenses) (3) $ $ Represents a 4.9% discount to the $1.23 per share closing price of our common stock on the NYSE MKT on September 3, 2013. The Placement Agent shall receive a fee equal to 6% of the first $3.0 million of gross proceeds received by the Company in connection with the sale of the Shares, plus 3% of the gross proceeds received by the Company above $3.0 million. Assumes the sale of all Shares offered herein. We anticipate the total expenses associated with this Offering will be approximately $90,000. The Placement Agent is not purchasing or selling any securities pursuant to this prospectus supplement or the accompanying prospectus, nor are they required to sell any specific number or dollar amount of the Shares offered hereby, but will use its reasonable efforts to sell the Shares offered. We expect that delivery of the shares of common stock being offered under this prospectus supplement will be made to investors on or about September 6, 2013. You should carefully read and consider the information under “Forward-Looking Statements” and “Risk Factors” beginning on page S-11 of this prospectus supplement and on page 6 of the accompanying prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this prospectus supplement is accurate or complete. Any representation to the contrary is a criminal offense. Euro Pacific Capital, Inc. The date of this prospectus supplement is September 6, 2013 TABLE OFCONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 PROSPECTUS SUPPLEMENT SUMMARY S-2 THE OFFERING S-5 SUMMARY CONDENSED CONSOLIDATED FINANCIAL STATEMENTS S-6 FORWARD-LOOKING STATEMENTS S-10 RISK FACTORS S-11 DESCRIPTION OF SECURITIES WE ARE OFFERING S-22 PLAN OF DISTRIBUTION S-23 USE OF PROCEEDS S-25 PRICE RANGE OF COMMON STOCK S-26 CAPITALIZATION S-27 DETERMINATION OF OFFERING PRICE S-28 DILUTION S-28 DIVIDEND POLICY S-28 LEGAL MATTERS S-28 EXPERTS S-29 WHERE YOU CAN FIND MORE INFORMATION S-29 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE S-30 Prospectus ABOUT THIS PROSPECTUS 1 PROSPECTUS SUMMARY 2 SECURITIES REGISTERED HEREBY THAT WE MAY OFFER 4 RISK FACTORS 6 FORWARD-LOOKING STATEMENTS 6 USE OF PROCEEDS 7 DESCRIPTION OF CAPITAL STOCK 8 DESCRIPTION OF PREFERRED STOCK 16 DESCRIPTION OF DEBT SECURITIES 17 DESCRIPTION OF WARRANTS 23 DESCRIPTION OF UNITS 26 PLAN OF DISTRIBUTION 28 LEGAL MATTERS 30 EXPERTS 30 WHERE YOU CAN FIND MORE INFORMATION 31 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 31 ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus, dated May 24, 2013, are part of a registration statement that we filed with the Securities and Exchange Commission,utilizing a “shelf” registration process. Under this process, we may sell from time to time in one or more offerings up to an aggregate of $10,000,000 in our securities described in the accompanying prospectus. You should rely only on the information contained or incorporated by reference into this prospectus supplement and the accompanying prospectus. We have not, and the Placement Agent has not, authorized anyone to provide you with different information. If anyone provides you with different or additional information, you should not rely on it. We are not, and the Placement Agent is not, making an offer to sell these securities in any state or jurisdiction where the offer or sale is not permitted. You should not assume that the information contained in this prospectus supplement and the accompanying prospectus is accurate on any date subsequent to the date set forth on the front of the document or that any information we have incorporated by reference is correct on any date subsequent to the date of the document incorporated by reference, even though this prospectus supplement is delivered or securities are sold on a later date. We will disclose any material changes in our affairs in a post-effective amendment to the registration statement of which this prospectus supplement is a part, a future prospectus supplement, or a future filing with the Securities and Exchange Commission incorporated by reference in this prospectus supplement. It is important for you to read and consider all the information contained in this prospectus supplement and the accompanying prospectus, including the documents incorporated by reference therein, in making your investment decision. This document is in two parts. The first part is this prospectus supplement, which adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into the accompanying prospectus. The second part is the accompanying prospectus, which gives more general information, some of which may not apply to this Offering of Shares. This prospectus supplement adds, updates and changes information contained in the accompanying prospectus and the information incorporated by reference. To the extent the information contained in this prospectus supplement differs or varies from the information contained in the accompanying prospectus or any document incorporated by reference, the information in this prospectus supplement shall control. We further note that the representations, warranties and covenants made by us or the Placement Agent in any agreement that is filed as an exhibit to any document that is incorporated by reference in the accompanying prospectus were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. Persons outside the United States who come into possession of this prospectus supplement or the accompanying prospectus must inform themselves about, and observe any restrictions relating to, the offering of the securities and the distribution of this prospectus supplement and accompanying prospectus outside of the United States. All references to “we,” “our”, “us”, the “Company”, “Lucas”, and “Lucas Energy” in this prospectus supplement mean Lucas Energy, Inc. and all entities owned or controlled by us except where it is made clear that the term means only the parent company. The term “you” refers to a prospective investor. Please carefully read this prospectus supplement, the prospectus and any pricing supplement, in addition to the information contained in the documents we refer to under the headings “Where You Can Find More Information”and “Incorporation Of Certain Documents By Reference”. S-1 PROSPECTUS SUPPLEMENT SUMMARY The following summary highlights material information found in more detail elsewhere in, or incorporated by reference in, the prospectus supplement. It does not contain all of the information you should consider. As such, before you decide to buy our common stock, in addition to the following summary, we urge you to carefully read the entire prospectus supplement and documents incorporated by reference herein, especially the risks of investing in our common stock as discussed under "Risk Factors." The following summary is qualified in its entirety by the detailed information appearing elsewhere in this prospectus supplement. General Lucas Energy, Inc., a Nevada corporation, is an independent oil and natural gas company based in Houston, Texas.We areengaged in the acquisition and development of crude oil and natural gas from various known productive geological formations, including the Austin Chalk, Eagle Ford and Buda formations, primarily in Gonzales, Wilson and Karnes counties south of the city of San Antonio, Texas; and the Eaglebine, Buda, and Glen Rose formations in Leon and Madison counties north of the city of Houston, Texas.Incorporated in Nevada in December 2003 under the name Panorama Investments Corp., the Company changed its name to Lucas Energy, Inc. effective June 9, 2006.Our goal is to acquire, develop, and produce crude oil and natural gas from areas located in, or near, established oil fields that can provide long-term growth and sustainability for the Company. The Company's strategy is to increase shareholder value by developing its significant acreage positions in the Eagle Ford, Austin Chalk, Eaglebine, Buda and Glen Rose oil bearing formations through a committed development program, effective management and efficiency of its current operations, being opportunistic in industry cycles and trends, and building a strong balance sheet.Below are key points of our strategy: · Development of current asset base.The Austin Chalk has contributed to most of our production in the past year, including over 90% of our producing wells.We are planning to develop and execute a drilling program beginning in the second half of 2013 (our 2014 fiscal year), which include the Austin Chalk, Buda/Glen Rose, and the Eagle Ford areas.The magnitude of the opportunity and associated drilling costs will require external sources of capital.We expect to utilize some combination of debt and equity in conjunction with operating cash flow to fund this development.Dependent upon varying factors such as joint ownership, size of lease and other asset specific conditions, the Company may also utilize joint interest participation partners or other forms of partnering. · Ongoing fieldwide evaluation and optimization.Our strategy is to be cost efficient and manage our operations with sound judgment and excellence.We pride ourselves with considering technological advancements to enhance our operations.This process should enhance production results and also lead to lower operating costs on a per barrel basis. · Maintain a strong balance sheet.Through its extensive asset base, the Company is focused to leverage its current balance sheet and maximize value with an appropriate and flexible capital structure program. · Execution of our business plan.We will conduct the affairs of the Company with the objective of maintaining positive cash flow, managing all essentials of our cost structure, drilling and operating programs, and our corporate general and administrative costs.We have made great strides with this approach by recently eliminating overburdened operating costs and legal impediments to move forward in becoming a contributing player in our core areas. At June 30, 2013, the Company had leasehold interests (working interests) in approximately 19,100 gross acres, or 15,155 net acres.The Company’s total net developed and undeveloped acreage as measured from the surface to the base of the Austin Chalk formation was approximately 12,042 net acres.In deeper formations, the Company has approximately 3,855 net acres in the Eagle Ford oil window and 3,036 net acres in the Eaglebine, Buda and Glen Rose oil bearing formations. S-2 At the end of June 2013, Lucas was producing approximately 180 net barrels of oil equivalent per day (BOEPD) from 59 active well bores, of which 18 wells accounted for more than 80% of our production.The ratio between the gross and net production varies due to varied working interests and net revenue interests in each well.An affiliate of Marathon Oil Corporation operates the only two Eagle Ford horizontal wells in our Gonzales leases, of which we have a 15% working interest on each well.Our production sales totaled 14,788 barrels of oil equivalent, net to our interest, for the quarter ended June 30, 2013. At March 31, 2013, Lucas Energy's total estimated net proved reserves were 5.6 million barrels of oil equivalent (BOE), of which 5.1 million barrels (BBLs) were crude oil reserves, and 2.6 billion cubic feet (BCF) were natural gas reserves.As of June 30, 2013, Lucas employed 13 full-time employees.We also utilized over six contractors on an "as-needed" basis to carry out various functions of the Company, including but not limited to, field operations, land administration, corporate activity and information technology maintenance. Industry Segments Lucas Energy's operations are all crude oil and natural gas exploration and production related. Operations and Oil and Gas Properties We operate in known productive areas in order to decrease geological risk.Our holdings are located in an increased area of current industry activity in Gonzales, Wilson, Karnes, Atascosa, Leon and Madison counties in Texas.We concentrate on three vertically adjoining formations in Gonzales, Wilson and Karnes counties: the Austin Chalk, Eagle Ford and Buda formations, listed in the order of increasing depth measuring from land surface. The recent development of the Eagle Ford as a high potential producing zone has heightened industry interest and success.Lucas Energy’s acreage position is in the oil window of the Eagle Ford trend and has amassed over 12,000 gross acres in the Gonzales and Wilson County, Texas area. Austin Chalk The Company’s original activity started in Gonzales County by acquiring existing shut-in and stripper wells and improving production from those wells. Most of the wells had produced from the Austin Chalk. The Austin Chalk is a dense limestone, varying in thickness along its trend from approximately 200 feet to more than 800 feet. It produces by virtue of localized fractures within the formation. Eagle Ford On Lucas’s leases, the Eagle Ford is a porous limestone with organic shale matter.The Eagle Ford formation directly underlies the Austin Chalk formation and is believed to be the primary source of oil and gas produced from the Austin Chalk. Reservoir thickness in the area of the Company’s leases varies from approximately 60 feet to 80 feet. Buda The Buda limestone underlies the Eagle Ford formation separated by a 10 foot to 20 foot inorganic shale barrier. Its thickness varies from approximately 100 feet to more than 150 feet in this area. The Buda produces from natural fractures and matrix porosity and is prospective across this whole area. There are a number of Buda wells with cumulative production of more than 100,000 barrels of oil. S-3 Eaglebine The Eaglebine is so named because the Eagle Ford formation overlies the Woodbine formation. This is a continuation of the Eagle Ford trend that is productive from south Texas to the northeast of Houston, Texas.The Woodbine formation is best known as the prolific reservoir in the famous East Texas Oil Field. There has been increased interest and activity in the Eaglebine formation in the Leon, Houston, and Madison county areas.There isestablished production from horizontal and vertical wells to the east and south of Lucas’s holdings and numerous permits for horizontal wells have been filed for additional exploratory and development drilling. Transaction Relating to Securities Registered Herein On August 30, 2013, we entered into a Placement Agency Agreement with Euro Pacific Capital Inc. (the “Placement Agent”), pursuant to which Euro Pacific Capital Inc. agreed to serve as our sole placement agent for the Offering.Pursuant to the Placement Agency Agreement, we agreed to pay the Placement Agent a fee equal to 6% of the first $3.0 million of gross proceeds received by the Company in connection with the sale of the Shares, plus 3% of the gross proceeds received by the Company above $3.0 million. Such fee will total $193,545 assuming all Shares offered herein are sold.We also agreed to pay up to $25,000 of the Placement Agent’s expenses.We also agreed to provide indemnification to the Placement Agent against certain civil liabilities, including liabilities under the Securities Act. On September 3, 2013, we entered into a Securities Purchase Agreement with certain investors, pursuant to which such investorsagreed to purchase, in aggregate, 2,950,000 Shares at $1.17 per Share.Upon the sale of the Shares (assuming all Shares are sold), we will raise total gross proceeds of $3,451,500.The $1.17 Share offering price represents a 4.9% discount to the closing price of our common stock on the NYSE MKT on September 3, 2013, which closing price was $1.23 per share.Additional information regarding the terms and conditions of the Securities Purchase Agreement is described below under “Description of Securities We Are Offering”. Our Contact Information Our principal office is located at 3555 Timmons Lane, Suite 1550, Houston, Texas 77027. Our phone number is (713) 528-1881.The Company is authorized to transact business in the state of Texas, and is a bonded operator with the Texas Railroad Commission.Our website address is www.lucasenergy.com. The information on, or that may be accessed through, our website is not incorporated by reference into this prospectus and should not be considered a part of this prospectus. S-4 THE OFFERING Securities offered herein: 2,950,000 shares of Common Stock Common stock to be outstanding after this offering:* 29,869,417 shares Offering Price: $1.17 per Share Total offering amount: Placement agent fees: The Placement Agent shall receive a fee equal to 6% of the first $3.0 million of gross proceeds received by the Company in connection with the sale of the Shares, plus 3% of the gross proceeds received by the Company above $3.0 million.Assuming all of the shares offered are sold, the placement agent fees will total $193,545. Best Efforts The Placement Agent is selling the Shares offered in this prospectus supplement on a “best efforts” basis and is not required to sell any specific number or dollar amount of the securities offered by this prospectus supplement, but will use their commercially reasonable best efforts to sell such securities. Use of proceeds: Lucas plans to use the net proceeds of approximately $3,167,955 (after deducting approximately $90,000 in expenses and $193,545 in placement agent fees) assuming the sale of all of the 2,950,000 Shares offered in this Offering, to pay down expenses related to drilling, lease operating, and workover activities and for general corporate purposes, including general and administrative expenses, as described in greater detail under “Use of Proceeds”, provided that we will retain broad discretion over the use of these proceeds. Risk factors: You should read the “Risk Factors” section of this prospectus supplement and in the documents incorporated by reference in this prospectus supplement for a discussion of factors to consider before deciding to purchase shares of our common stock. Market: Our common stock currently trades on the NYSE MKT under the symbol “LEI.” * The number of shares of common stock outstanding after this offering assumes the sale of all Shares offered herein and is based on 26,919,417 shares outstanding as of September 6, 2013 (immediately prior to the Offering) and excludes: · 893,868 shares issuable upon the exercise of outstanding stock options with a weighted-average exercise price of $1.43 per share; · 652,363 shares available for future issuance under our equity compensation plans; · 4,498,487 shares issuable upon the exercise of outstanding warrants with a weighted-average exercise price of $2.51 per share; and · 2,000,000 shares issuable upon the conversion of our outstanding Series A Convertible Preferred Stock. S-5 Unless otherwise stated, all information in this prospectus supplement: · assumes no exercise of outstanding options and warrants to purchase common stock, no issuance of shares available for future issuance under our equity compensation plans, and no conversion of our convertible preferred stock; and · reflects all currency in United States dollars. S-6 SUMMARY CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Summary Condensed Consolidated Balance Sheets June 30, March 31, (unaudited) (audited) ASSETS Current Assets Cash $ $ Accounts Receivable Inventories Other Current Assets Total Current Assets Property and Equipment Oil and Gas Properties (Full Cost Method) Other Property and Equipment Total Property and Equipment Accumulated Depletion, Depreciation and Amortization ) ) Total Property and Equipment, Net Other Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Common Stock Payable Accrued Expenses Advances From Working Interest Owners - Asset Retirement Obligation, current - Notes Payable Total Current Liabilities Asset Retirement Obligation Commitments and Contingencies Stockholders' Equity Preferred Stock Common Stock Additional Paid in Capital Accumulated Deficit ) ) Common Stock Held in Treasury ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ S-7 Summary Condensed Consolidated Statements Of Operations Three Months Ended Year Ended June 30, March 31, (unaudited) (audited) Operating Revenues Crude Oil $ Natural Gas - Total Revenues $ Operating Expenses Lease Operating Expenses Severance and Property Taxes Depreciation, Depletion, Amortization, and Accretion General and Administrative Total Expenses Operating Loss $ ) $ ) $ ) $
